The petition for certification by the New York Times Company, Globe Newspaper Company, Inc., and the Washington Post Company for appeal from the Appellate Court, 77 Conn. App. 690 (AC 23014/AC 23015/AC 23016/AC 23017/AC 23069/AC 23078/AC 23079/AC 23161), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court improperly granted the application to create a new file?”
*907The Supreme Court docket number is SC 17060.
James S. Rollins and Kimberly M. White, in support of the petition.
John B. Farley, Joseph T. Sweeney, Ralph W. Johnson III, James V. Somers, James F. Stapleton, John F. Conway and W. Glen Pierson, in opposition.
Decided September 18, 2003
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.